ACCEPTED
                                                                                                  03-15-00028-CR
                                                                                                         4790088
                                                                                        THIRD COURT OF APPEALS
April 7, 2015                                                                                      AUSTIN, TEXAS
                                                                                              4/7/2015 2:04:28 PM
                                                                                                JEFFREY D. KYLE
                                                                                                           CLERK
                                        No. 03-15-00028-CR

       NAKIA DESHA WN LEWIS,                   )         COURT OF APPEALS, THIRD
           Appellant                           )
                                               )
       VS.                                     )         SUPREME JUDICIAL DISTRICT
                                               )
       THE STATE OF TEXAS,                     )
            Appellee                           )         AUSTIN, TEXAS

                            MOTION TO WITHDRAW AS COUNSEL

       TO THE HONORABLE WSTICES OF SAID COURT:

                COMES NOW KIRKHAWKINS, attorneyofrecordforNAKIADESHAWN

       LEWIS, and respectfully requests that he be allowed to withdraw as counsel for

       Appellant, and for cause would show the Court the following:

                                                   I.

                The undersigned attorney was unable to find any reversible error and filed a

       frivolous appellate brief on behalf of Appellant. The undersigned attorney respectfully

       requests that he be allowed to withdraw as attorney of record for Appellant.

                                                   II.

                Appellant's current address is TDCJ# 1964121, 1210 Coryell Road, Gatesville,

       Texas 76528. Appellant has been delivered a copy of this motion by mailing same to

       Appellant at her current address.
                                         III.

      Appellant has been notified in writing of her right to file her own brief and to

review the record in this case.

      WHEREFORE, PREMISES CONSIDERED, the undersigned attorney prays

the Court grant this motion and allow him to withdraw as counsel of record for

Appellant NAKIA DESHAWN LEWIS.




                                       E-Mail: kirkhawkinslaw@gmail.com

                        CERTIFICATE OF CONFERENCE

     I certify that on the 7 ..ft.. day of April, 2015, I spoke by telephone with Ms.
Meagan White, Assistant District Attorney, who stated she had no objection to this
Motion to Withdraw.                   ~~

                                         irk Hawkins

                           CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the above was served on Ms. Meagan
White, Assistant District Attorney, Tom Green County Courthouse, Court Street
Annex, 124 West Beauregard, San Angelo, Texas 76903; and on Appellant, Ms. Nakia
DeshawnLewis #1964121, 1210 Coryell Road, Gatesv· le, Texas 76528, on this ~
day of April, 2015.

                                       Kirk Hawkins